United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-307
Issued: June 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2011 appellant filed a timely appeal from the June 24, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
reconsideration request. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this nonmerit decision. Since
more than 180 days elapsed from the last merit decision of May 25, 2011 to the filing of this
appeal, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s May 31, 2011 reconsideration
request under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 3, 2010 appellant, a 52-year-old mail handler, filed an occupational
disease claim alleging that his elbow condition was a result of performing the duties of his
position. OWCP accepted his claim for left medial epicondylitis.
Appellant claimed a schedule award. On May 25, 2011 OWCP issued a schedule award
for a one percent impairment of the left arm. It acknowledged that it had received a note from
appellant’s health care provider that it was unable to provide an impairment evaluation. OWCP
based its rating on the report of its medical adviser, who reviewed appellant’s medical record. It
notified appellant that any request for reconsideration must be made within one calendar year of
the decision.
Appellant requested reconsideration on May 31, 2011. He submitted a statement
explaining that he did not realize OWCP was going to make an award because his physician was
unable to send a final rating according to OWCP guidelines. Appellant assumed OWCP was
going to recommend another physician. His legal argument, he stated, was that he disagreed
with the rating and desired to be seen by a second opinion specialist. Appellant suggested one
physician but noted OWCP could select another.
In a June 24, 2011 decision, OWCP denied appellant’s reconsideration request. It found
that mere disagreement with the prior decision was not a valid legal argument. OWCP noted that
its prior decision addressed the issue of the attending physician not providing an impairment
rating. As appellant submitted no new medical evidence or valid legal argument OWCP denied a
merit review of his claim.
Appellant argued on appeal that he should have had the opportunity to receive a final
impairment rating. He feels the one percent rating is not justified because he has flexibility
issues and some soreness in the injured area. Appellant explained that the reason he did not
submit new medical evidence was that the occupational doctor released him back to work at
maximum medical improvement.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.2 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.3

2

Id. at § 8128(a).

3

20 C.F.R. § 10.606.

2

A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.4 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.5
ANALYSIS
Appellant sent his May 31, 2011 reconsideration request within one calendar year of
OWCP’s May 25, 2011 schedule award decision. His request was therefore timely. The
question is whether appellant’s request met at least one of the three standards for obtaining a
merit review of his case.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law. He did not identify a specific point of law and did not show how OWCP erroneously
applied or interpreted it.
Appellant did not advance a relevant legal argument not previously considered by
OWCP. He noted that he was surprised to receive a rating because his physician was unable to
provide one and assumed OWCP would recommend another physician. Appellant’s mere
disagreement with the impairment rating is not a legal argument, nor is his desire to see another
physician. To justify the reopening of his case under this standard, he must offer a sufficiently
precise legal argument that is relevant to the schedule award and that has not been previously
considered by OWCP. Appellant’s unexplained disagreement with the rating does not allow
such a determination. As the May 25, 2011 schedule award shows, OWCP explicitly considered
the fact that his health care provider was unable to provide an impairment evaluation. That was
the reason OWCP’s medical adviser offered a rating based on information available in
appellant’s medical record.
Appellant did not submit relevant and pertinent new evidence not previously considered
by OWCP.
Because appellant’s May 31, 2011 reconsideration request did not meet at least one of the
three standards for obtaining a merit review of his case, the Board finds that OWCP properly
denied his request. The Board will therefore affirm OWCP’s June 24, 2011decision.
Appellant makes arguments on appeal that he did not make in his May 31, 2011
reconsideration request. He argues that he should have had an impairment evaluation, with the
opportunity to give feedback on his condition, before OWCP issued an award. Appellant argues
that his one percent rating was not justified because he has flexibility issues and some soreness in
the injured area.

4

Id. at § 10.607(a).

5

Id. at § 10.608.

3

The issue before the Board is whether appellant’s May 31, 2011 reconsideration request
met at least one of the three standards for obtaining a merit review of his case. The Board must
therefore base its decision on the contents of his request and not on arguments made for the first
time on appeal.6 In his reconsideration request, appellant offered no reason for his disagreement
with the rating or for his desire to see another physician. His request, therefore, could not meet
the second standard. The Board may not now use appellant’s arguments on appeal to find that
his May 31, 2011 reconsideration request was, in fact, sufficient to meet that standard. Further,
the Board has no jurisdiction to review the merits of his case and thus may not directly address
the arguments on appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s May 31, 2011 reconsideration
request.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See id. at § 501.2(c)(1).

4

